Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 6, 2021, have been carefully considered.  Claims 1-3, 5, and 8-15 have been amended; and claim 4 has been canceled.  
Claims 1-3 and 5-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 10, 2020.

Withdrawn Objection
	The objections to claims 1 and 9 for the informalities therein, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments.

Withdrawn Rejections
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8, 9, 13, and 14, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments thereto.
Withdrawn Double Patenting Rejection
The nonstatutory double patenting rejection of claims 1-3, 8, and 12-14 as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 10,307,738, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment to claim 1 by the incorporation therein of now-canceled claim 4.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed process comprising hydrogenating at least one aromatic or polyaromatic compound contained in a hydrocarbon feedstock having a final boiling point of less than or equal to 650°C, said process being performed in the gas phase or in the liquid phase, at a temperature of between 30 and 350°C, at a pressure of between 0.1 and 20 MPa, at a hydrogen/aromatic or polyaromatic compound mole ratio of 0.1 to 10 and at an hourly space velocity HSV of 0.05 to 50 h-1, in the presence of a catalyst comprising an active phase comprising nickel, said active phase not comprising any group VIB metal, and a support comprising an amorphous mesoporous alumina having a connectivity (Z) of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732